HAZEL, District Judge.
The articles in question, consisting of cycas palm leaves and of wreaths made of such leaves, were assessed for duty at 50 per cent, ad valorem under paragraph 425 of the present tariff act (Act July 24, 1897, c. 11, § 1, Schedule N, 30 Stat. 191 [U. S. Comp. St. 1901, p. 1675]), which includes artificial or ornamental leaves, flowers, and stems of whatever material composed, not specially provided for. The protest states that the leaves and wreaths are dutiable at 30 per cent, ad valorem under paragraph 449, which includes manufactures of palm leaf or of which the same is the component material of chief value, or, in the alternative, at 20 per cent, ad valorem under section 6, as nonenumerated manufactured articles. The importers contend that the leaves and wreaths, having passed beyond the condition of mere leaves, are not properly dutiable as artificial or ornamental leaves. The proofs show that the natural leaves are first dried, then boiled in a solution of glycerin, and after again being dried are varnished; the purpose being to restore their natural appearance and prevent decomposition. The single question is whether the articles-are more specifically described in the paragraph under which the importers claim they are dutiable, or whether the classification of the collector was correct. It seems to me that, as the object of the treatment of the leaves was to prevent decomposition and to retain or restore their *486original appearance, they are more appropriately included in the category of artificial or ornamental leaves, and cannot be classed as an article of manufacture. The wreaths of leaves, it is true, were made in part of metal; that is, the leaves were suitably attached to a cirr cular thin wire frame. The collection of leaves in a wreath was not a transformation or alteration of them, and the wire attachment certainly was not a component part of the wreath, but it seems to have been merely an incidental part thereof. No new branches or parts were added. The treatment did not result in a change of the leaves from their former appearance. There was no advance in manufacture in the sense that the process of preservation destroyed the original articles or made them useful for other purposes or altered their trade designation. Hartranft v. Wiegmann, 121 U. S. 609, 7 Sup. Ct. 1240, 30 L. Ed. 1012.
In the cases of In re Sheldon, G. A. 4,247 (T. D. 19,982), and G. A. 4,560 (T. D. 21,625), which counsel for the importer points out were followed by the Circuit Court.in the cases of G. W. Sheldon & Co. v. United States, No. 3,364 (T. D. 26,101), and No. 3,281 (T. D. 26,462), single palm leaves that had been chemically treated were held to be dutiable under paragraph 449 as manufactures of palm leaf, but the question as to whether such articles were dutiable under paragraph 425 was not presented or considered in those cases.
The principle of De Jonge v. Magone, 159 U. S. 562, 16 Sup. Ct. 119, 40 L. Ed. 260, is not inapplicable, and therefore the decision of the Board of General Appraisers is affirmed.